PCIJ_AB_61_Pazmany_CSK_HUN_1933-12-15_JUD_01_ME_01_FR.txt. 251
OPINION DISSIDENTE DE M. HERMANN-OTAVSKY

Ne pouvant pas me rallier à l'arrêt rendu par la Cour sur
l'appel du Gouvernement tchécoslovaque contre la sentence du
Tribunal arbitral mixte hungaro-tchécoslovaque (Université
Peter Pazmany c/ Etat tchécoslovaque), j’ai l'honneur, en vertu
de l’article 57 du Statut, de joindre à l'arrêt l’exposé de mon
opinion individuelle.

Elle concerne principalement la question de la propriété des
biens en litige en connexité avec la nature du Fonds univer-
sitaire ; de plus, les questions de l’application de l’article 250
du Traité de Trianon dans le cas d’espèce au point de vue de
la qualification tant des biens que des mesures visés dans
cet article.

A. — LA PROPRIÉTÉ DES BIENS EN LITIGE.
LE FONDS UNIVERSITAIRE.

Deux thèses y viennent en considération :

1. Propriétaire est l’Université.
2. Propriétaire est le Fonds universitaire! comme personne
morale distincte de l’Université.

Je ne trouve pas qu’une preuve directe, excluant chaque
doute, ait été faite soit pour l’une thèse. soit pour l’autre.

Certainement, il se trouve de remarquables indices notam-
ment dans la série de documents historiques qui commence
par l’acte du 12 mai 1635 du cardinal Peter Pazmany sur la
création de l’Université et embrasse, outre la charte de Ferdi-
nand II, notamment des actes de la reine Marie-Thérése et
de ses successeurs jusqu’au roi François Ier.

Il y a des textes qui visent des donations des biens faites
à l’Université respectivement l'installation de l’Université dans
la propriété et possession des biens: En tant, ils pourraient
sans doute venir en considération comme preuves ou au moins
comme indices pour l'acquisition des biens par l’Université,
s'ils n'étaient pas affaiblis à cet égard — on peut même dire
contre-balancés — par des clauses et passages contenus dans
les textes, et répondant plutôt à la seconde thèse (propriété
du Fonds).

Certainement, il faut tenir compte aussi de ce que les docu-
ments historiques ne sont pas rédigés toujours de façon exacte

1 I] se trouve aussi désigné comme Fonds de l’Université royale hongroise,
ou Fonds de l’Université, ou Fonds universitaire royal hongrois.

47
232 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

et qu'ils contiennent parfois des phrases et expressions impré-
cises; de plus, leur latin n’est pas celui des sources classiques
du droit romain, et ils opèrent souvent avec des termes ambigus,
ne répondant pas aux notions juridiques strictement déterminées.

Justément, le terme « propriété » et « dominium » est bien
souvent employé dans le sens extrêmement large. Même dans
la vie juridique de nos jours, on trouve les restes de cette
latitude et ambiguïté du terme: on parle par exemple dans le
Code civil autrichien de 18r1 aussi de la propriété de créances,
on parle de plus dans la doctrine moderne de la propriété
littéraire et artistique, de la propriété industrielle, de la pro-
priété de l’énergie électrique, aussi de la propriété de l’espace,
et tout récemment méme de la propriété des émissions radio-
phoniques, bien que dans aucun de ces cas il n’y ait des élé-
ments du droit de propriété dans le sens juridique exact,

classique.
Prenons maintenant en considération le fait que les mêmes
documents historiques — .dans lesquels l’emploi des termes

« propriété » ou « dominium », de plus « donatio », « donum »,
« dos », « dotatio », « habere », etc., paraît viser la propriété dans
le sens exact ou au moins un droit réel sur les biens — contiennent
aussi la désignation des biens dont il s’agit comme « fundatio »
et des lettres y respectives comme « litterae fundationales » ;
de plus, que les donations déclarées dans ces documents sont,
en connexité textuelle des formules donatoires, pour la plupart
expressément qualifiées comme faites «titulo dotis et fundationts
perpetuae », tandis qu’on reléve souvent expressément que ce
ne sont que les fruits des sommes données et des revenus des
biens qui soient destinés a servir pour la sustentation des
personnes chargées de l’enseignement à l’Université et à couvrir
ses besoins: En vue de ces textes, il est à mon avis bien
difficile de se soustraire à l'impression que la force probante
de ces documents pour la thèse acceptant la propriété de
l’Université paraît, sinon écartée, au moins affaiblie dans une
mesure considérable 4.

1 Les clauses les plus significatives dans plusieurs documents historiques,
au point de vue de la thèse sur le Fonds universitaire comme personne
morale, sont à peu près les suivantes:

a} Acte de création (Contre-Mémoire, p. 93) du cardinal Pazmany: « ....

Hane igitur summam, volumus imprimis .... ita Societas applicet, ut ex fruc-
tibus illius summae, et collegii cum Scholis aedificatio a fundamentis accelera-
tur, et Professores necessarii sustententur. » — « .... liberum sit Societati

hanc nostvam fundationem, una cum Universitate, alio transferre.... »

b) Acte concernant les legs faits par E. Lésy et G. Lippay (Contre-Mémoire,
pp. 105 et sgg.): « Pro fundatione studii Juris Tyrnaviae in Academia lego
Quindecim milia florenorum ; alantur Doctores Juris civilis unus, Juris cano-
nici alter » (avec d’autres dispositions détaillées). — Page 106: « .... Quinque
milia florenos .... pleno jure Dominii et cum effectu possidendos assignavimus,
fundationique Academicae Pazmanianae addiciendos et incorporandos declara-
vimus. » — Page 107: « Quod si vero contingeret.... Societatem et Academiam

48
253 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

Toutefois, il s'entend que cela ne suffirait pas encore pour
accepter la seconde thèse comme fondée, c’est-à-dire |’exis-
tence du « Fonds universitaire » comme personne morale et
comme propriétaire des biens en question. Pour le rendre
possible, il faudrait encore trouver en plus de ces indices,
résultant des documents historiques, d’autres encore, qui appuie-
raient cette conception. Y a-t-il de tels faits dans le cas d’espèce ?
Je réponds par l’affirmative; on en peut trouver plusieurs:

a) Tout d’abord, le but économique qui peut être présumé
comme envisagé tant par le fondateur originaire que par les
fondateurs ultérieurs qui ont suppléé et augmenté les fonda-
tions respectivement dotations antérieures.

Quel est ce but intenté par lesdites personnes ? Sans doute,
celui d'assurer par leur donation ou fondation un effet écono-
mique permanent moyennant des revenus périodiques, un effet
qui ne serait pas soumis à la disposition arbitraire des personnes
privées, soit des donataires originaires ou leurs ayants cause,
soit des destinataires temporaires. Ce but économique ne serait

 

e Regno Hungariae exesse, tunc haec fundatio canonisticae Lectionis, ut
pars adjecta Academiae Pazmanianae fundationi transferri e Hungaria non
poterit. »

c) Acte de donation de la reine Marie-Thérèse de 1769 (p.111) :« .... Abba-
tiam quoque S. Helenae de Foldvar .... memoratae Tyrnaviensi Universitati
Titulo perpetuae dotis et fundationis Nostrae dandam et conferendam esse
duximus. » — « .... presentes Literas nostras fundationales.... »

d) Acte de donation de Ja reine Marie-Thérèse de 1775 (p.115): Le même
renvoi réitéré au « Titulus» comme dans l'acte précédent. — Page 116:
« benignis Donationalibus, et respective Fundationalibus Literis nostris ». A
comparer aussi page 120.

e) Diplôme inaugural de l’Université de 1780. Page 123: « Cum autem
haec omnia ex Fundo praehabitatae Dotis perfici nequirent, ultro etiam
Abbatiam S. Helenae .... eidem Universitati Tyrnaviensi, titulo perpetuae Dotis
et Fundationis prachabito ejusdem Fundo, vigore Donationis.... clementer adje-
cimus. » — Page 124: « .... Universitati Regiae vigore alterius Donationis et
Fundationis … Jure perpetuae Donationis et Fundationis contulimus. » —
Page 134: « .... titulo perpetuae Dotis, et fundationis cum omni jure Regio

..donamus et conferimus ». — Page 138: « titulo .... Dotis et fundationis
perpetuae clementer damus, donamus et conferimus ». — Page 139: « Literas
Donationales et Fundationales. »

f) Ratio Educationis Publicae (1806). Caput I: « De fundo Universitatis Regiae».
Ex § 279 : « .... Maria Theresia .... Universitatem firmiter fundare voluit, dum
eidem .... fundos et reditus tribuit amplissimos .... Idcirco omnem fundi hujus
procurationem .... moderatur Consilium Regium. »

g) Instruction aux préfets et inspecteurs des biens et domaines: « omnia
bonorum Dominiorumque ac Realitatum tam ad fundum Litterarium, —— Uni-
versitatis et Convictuum, quam ad fundum Religionis et fundationes Saecu-
lares pertinentiam visitationem accipiat ».

h) Acte de nouvelle donation de François Ier (1804). Page 146: « .... una
cum capitalibus fundi Universitatis penes Aerarium nostrum .... elocatis »;
« Ratio quoque commodioris Bonorum wériusque fundi administrationis ». —
Page 148: « Titulo novae Donationis perpetuaegue Dotis et fundationis. »

1) Ordre d’investiture et d’installation du roi François Ier (1804). Page 152:
« ex fundationis vigore aliarum .... Literarum nostrarum ».

49
254. OPINION DISSIDENTE DE M. HERMANN-OTAVSKY

point assuré par une simple donation, pas même s’il y était
ajouté un modus, dont il ne résulterait aucune protection spé-
ciale de la substance; il ne sera pas non plus assuré par la
donation faite aux destinataires mêmes, puisque ceux-ci, ainsi
que les donataires, ne seraient pas en toute règle les meilleurs
gardiens et administrateurs de la substance des biens.

Le but économique (et social) susdit serait cependant bien
assuré par la création d’une fondation qui — étant adminis-
trée et représentée par des organes publics — garantit le
mieux l'intégralité de la substance, en la mettant à l'abri des
dispositions tant des donataires que des destinataires. Cette
indépendance est l'élément le plus important d’une « fondation
perpétuelle »: elle préserve la substance des préjudices de la‘
part de personnes susnommées, qui seraient facilement tentées
d’abuser de leurs bénéfices au détriment de la substance et
à la fois au détriment de la mission économique et sociale
de la fondation envisagée par le fondateur.

Certainement, on doit s’aviser de Vobjection qu’une telle
fondation, à l’époque dont il s’agit dans le cas d’espèce, n’était
pas encore en usage: mais il suffit de rappeler qu’il existait
en Hongrie déjà depuis longtemps des fonds publics ayant le
caractère de personnes morales, dont on peut alléguer comme
‘ exemples la « Cassa parochorum » (plus tard le Fonds de
religion) et le Fonds d’études, qui étaient incontestablement
des « universitates bonorum ».

On pourrait aussi objecter que les fondateurs étaient proba-
blement loin d’envisager la création d’une fondation avec une
personnalité indépendante, et qu’une construction juridique
relativement abstraite ne rentrait pas dans Vintention et la
conscience des fondateurs. Mais il faut répondre que la disposi-
tion de la volonté privée d’une personne capable de disposer en
droit produit des effets juridiques méme s’ils ne rentrent pas
dans sa conscience; il suffit que les effets juridiques attachés
par le droit objectif à l’acte relatif servent à réaliser ce qui
était l'intention économique, respectivement sociale de l'agis-
sant. Alors, quand même les fondateurs n'auraient pas eu une
idée ou conception concrète de la construction juridique de
leur fondation, on pourra pourtant accepter la possibilité de la
naissance de l'entité juridique qui répond par ses traits essen-
tiels à l'intention économique et sociale dont l’agissant était
inspiré. La forme juridique répondant dans notre cas le mieux
à l'intention des fondateurs était celle d’une personne morale
indépendante tant des donataires que des destinataires et
soumise à la surveillance et au contrôle public, prétant par
conséquent toutes les garanties pour assurer le but envisagé
par les donateurs.

50
255 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

b) De plus, on peut alléguer en faveur de la conception. du
Fonds universitaire comme personne morale l’analogie du Fonds
d’études et du Fonds religieux, sur la nature juridique des-
quels il n’y a pas de doute.

c) La conception du Fonds universitaire comme personne
morale trouve un appui bien remarquable dans la plupart
des inscriptions dans les livres fonciers en ce qui concerne les
biens en litige : Presque tous les immeubles dont il s’agit sont
inscrits comme propriété du Fonds universitaire. De la part
du Gouvernement hongrois, on explique qu'il s’agit des erreurs
et du manque de précision chez les organes chargés de
l'installation des livres. Pourtant, en vue des dispositions
légales tendant à assurer les dénominations correctes des
propriétaires dans les livres, il est plutôt à présumer que
les inscriptions du Fonds universitaire étaient conformes
aux indications données aux organes chargés de constater les
propriétaires et de les inscrire, et que c'est plutôt le cas
de l'inscription de l’Université qui serait de ce point de
vue à expliquer par l'erreur ou imprécision ; il ne faut pas
oublier aussi que la simple indication de l’Université comme
propriétaire répond mieux à la conception laïque, tandis que
celle du Fonds universitaire comme propriétaire est de carac-
tère plus abstrait et plus technique.

d) Un indice qui n’est pas sans valeur ressort, en faveur
de la personne morale du Fonds universitaire, aussi du fait
que le Fonds figurait bien souvent comme Partie concluant
des contrats et même sous l'approbation royale. Voir par
exemple le contrat de vente, où la Direction royale des
Fondations publiques figure comme « représentant légal du
Fonds de l'Université royale hongroise comme acheteur »;
dans l'approbation royale signée par le roi François-Joseph,
le II mars 1914, se trouve la déclaration suivante: « Nous
consentons a l’achat pour le Fonds universitaire... ». (Comp.
l'annexe XXVIII au Contre-Mémoire, pièces nos 12 et 13.)

e) Enfin, il faut tenir compte aussi du point de vue accepté
à l'égard de la qualité du Fonds comme personne morale
dans les cercles officiels et spécialement parlementaires hon-
grois, de plus dans une partie de la littérature et même de
la jurisprudence hongroise, qui prête en faveur de la thèse
des indices dont l'importance je ne peux trouver anéantie
par les objections de la Partie demanderesse.

En appréciant tous ces faits et indices, j'ai acquis l’impres-
sion qu'il ne s’agit pas, si l’on parle du Fonds universitaire,

51
256 OPINION DISSIDENTE DE M. HERMANN-OTAVSKY

seulement d’une dénomination synonyme avec l’'Université!,
mais que le Fonds universitaire possède le caractère d’une
‘personne morale indépendante ainsi que le Fonds d’études
et le Fonds de religion, et qu’il est à considérer comme
propriétaire des biens en litige, au moins en tant qu'il ne
peut être prouvé un titre spécial de lacquisition du bien
par l’Université elle-même.

© B. — L’APPLICATION DE L'ARTICLE 250 DU TRAITE
DE TRIANON.

I. — Le caractère général de l’article 250.

L'article 250, dans son alinéa premier, dit:

« Nonobstant les dispositions de l’article 232 et de l'annexe
de la Section IV, les biens, droits et intérêts des ressortissants
hongrois ou des sociétés contrôlées par eux, situés sur le
territoire de l’ancienne monarchie austro-hongroise, ne seront
pas sujets à saisie ou liquidation en conformité de ces dispo-
sitions, »

Que signifient les premiers mots de cette disposition:
« Nonobstant les dispositions de l’article 232 et de l’annexe
de la Section IV »? Sans doute que l’article 250 se caractérise
comme une réserve, ou une exception de l’article 232. L’ar-
ticle 232, lit. b), statue pour les biens, droits et intérêts
privés l’admissibilité des mesures en question comme « principe
posé dans la présente Section », ce qui est dit expressément
dans l’introduction du premier alinéa de l'article 232.

Certes, il est vrai que la portée pratique de ce principe de
l’article 232, 06), est écartée pour la Tchécoslovaquie par
Varticle 250. Pourtant, le principe reste exprimé dans le
traité (art. 232, 6); on ne peut pas le considérer comme non
existant, comme non prononcé ; au contraire, il est et reste
prononcé, et il détermine par son existence le caractère de
la disposition de l'article 250 en la qualifiant comme une
disposition exceptionnelle et soumise, par conséquent, à une
interprétation rigoureusement stricte.

Il en résulte que la disposition exceptionnelle de l’article 250
ne statue donc que la protection des biens, droits et intérêts
privés contre les mesures en question.

Pourtant, il faut prendre encore en considération l'alinéa 4
de l’article 250, qui élimine les biens de l’article 197 de la
protection de l'alinéa 1 de l’article 250, c’est-à-dire les biens

1 Sans doute, les cas d’un emploi erroné ou imprécis des termes en ques-
tion ne sont pas exclus; mais on ne peut pas présumer le même sens des
deux dénominations qui signifient comme telles des choses, respectivement
des institutions tout à fait différentes.

52
257 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

de l’ancien royaume de Hongrie et les intérêts de ce royaume
dans les biens indivis appartenant à la monarchie austro-
hongroise, ainsi que toutes les propriétés de la Couronne
et tous. les biens privés de l’ancienne famille souveraine
d’Autriche-Hongrie.

L'insertion de cet alinéa dans l’article 250 conduit à
différentes interprétations; notamment, on déduit de cet
alinéa, par argument a contrario, que tous les biens qui ne
tombent pas immédiatement à l’État tchécoslovaque d’après
l’article 10I seraient protégés par l’article 250. Mais un tel
argument a contrario ne peut avoir lieu: l'alinéa 4 ne poursuit
pas le but d’énumérer les biens exclus de la protection; il
ne serait pas même logique de les exclure, puisqu'il s’agit
la de biens qui tombent #pso jure à l’État tchécoslovaque et
au regard desquels il ne peut même s'agir de mesures au sens
de cet article. |

L'insertion de cet alinéa 4— qui de ce point de vue
paraît superflu — s'explique en vue des biens privés de la
dynastie mentionnés dans l’article 191; elle s'explique par
le but d’écarter l'apparence d’une contradiction entre l’arti-
cle 197 et l’article 250, alinéa x, et peut-être aussi par le but
d’exclure, pour le cas de conflits des intérêts à cet égard,
l'application de la compétence réglée dans l'alinéa immédia-
tement précédent.

L’exclusion de largument a contrario de l'alinéa 4 dudit
article ressort aussi déjà de l’article 256, qui démontre l’exis-
tence d’autres biens encore qui ne sont pas soumis à l’article 250,
sauf ceux visés par l’article ror.

On peut donc conclure que les biens qui ne sont pas privés .
dans le sens de l’article 250, respectivement de l'article 232,
ne jouissent pas de la protection assurée par le premier alinéa
de l’article 250.

II. — La qualité des biens comme « non privés ».

I. — Dans la question concernant la propriété des biens,
je me suis décidé en faveur de la thèse affirmant la propriété
du Fonds universitaire. Ayant maintenant à examiner la
qualification des biens comme condition pour l'application
de l’article 250, c’est-à-dire ayant à examiner leur qualité
comme des biens privés, je ne voudrais pas restreindre cet
examen aux biens supposés comme propriété du Fonds univer-

53.
258 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

sitaire; au contraire, je veux l'étendre aussi au cas où il
s'agirait des biens appartenant à l’Université elle-même.

La supposition de l’Université comme propriétaire des
biens — ce qui nous fait supposer aussi sa qualité de per-
sonne morale — rend nécessaire d'envisager, au moins en
grands traits, aussi sa nature juridique.

A cet égard, j'estime comme bien acceptable la conception
que l’Université — supposé qu’elle ait le caractère juridique
de personne morale — est une institution ou un établissement
sui generis, d’un caractère mixte: son origine, sa création et
son autonomie (malgré les restrictions diverses), la caracté-
risent comme une personne « civile », personne de droit privé,
tandis que son activité, sa tâche, la mission dont elle est
chargée par l'État, c’est-à-dire la mission d’exercer l’enseigne-
ment supérieur, ce qui veut dire exercer et exécuter une
partie extrêmement importante de l'administration publique, cette
mission lui prête le caractère d’un éfablissement public.

2. — La question qui se pose est par conséquent la
suivante :

Les biens en litige (soit qu'ils appartiennent à l’Université
ou au Fonds universitaire) sont-ils des biens privés ou non
dans le sens de l’article 250, respectivement de larticle 232?

Il n'est pas juste, à mon avis, de poser la question s’il
s’agit là de biens privés ou de biens « publics ». L’article 250
ne parle pas du tout des biens publics, et même quant aux
biens privés, il n’en parle que moyennant le renvoi à l’arti-
cle 232 et à l'annexe de la Section IV.

Les biens privés et publics, en général, ne sont pas d’ailleurs
des notions contradictoires; des cas peuvent se présenter où
on ne pourrait prétendre la qualité des biens privés, sans pou-
voir toutefois désigner les biens comme purement publics. Il
se recommande donc de formuler la question simplement de
cette façon: s'agit-il, dans le cas d'espèce, de biens
« privés » ou « non privés » dans le sens de l’article 250?

Je considère les biens en litige comme biens « non privés »,
et cela pour les deux hypothèses, s’ils appartiennent soit à
l’Université, soit au Fonds universitaire. Cette qualification des
biens en question, je l’estime comme donnée par les faits
suivants :

a) Par le but auquel ces biens sont destinés.

Le caractère d’un bien privé comme tel ou le défaut de
cette qualité ne peut pas, à ce que je pense, être jugé d’après
la provenance originaire des biens; un bien originairement
privé peut devenir aisément un bien non privé et, au
contraire, un bien non privé peut passer, par exemple par alié-
nation, dans des mains privées et dans le service de buts

54
259 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

privés. Il s'ensuit que ce n’est que le but actuel qui peut être
pris en considération pour caractériser les biens comme privés
ou non.

Et quel est le but actuel des biens en question? De servir,
soit immédiatement, soit par l'intermédiaire du Fonds univer-
sitaire, aux besoins de l'entretien de l’Université comme
établissement d'enseignement supérieur, par conséquent comme
établissement public.

b) Par la surveillance spéciale la plus étroite et intense et
par l'administration exercée sur ces biens de la part de l’État ;
de cette surveillance et de l’administration était chargée la
Direction royale hongroise des Fondations publiques, un organe
du ministère des Cultes et de l’Instruction publique.

c) Par l'exercice de cette surveillance et administration
confiée à des fonctionnaires publics, soit fondationaux soit de
VÉtat. (Voir les annexes I/1 à 3 au Contre-Mémoire.)

ad) Par la condition du consentement du roi, respectivement
du ministre agissant en son nom et par autorisation spéciale,
à la disposition des biens et par le caractère constitutif de
ce consentement ; celui-ci est la condition de la validité de
la disposition dont il s’agit. Cela ressort du texte de l’appro-
bation royale (voir la pièce 13 dans lannexe XXVIII au
Contre-Mémoire) qui autorise le ministre à homologuer le
contrat à conclure, désigné dans l'approbation. Le texte du
contrat (#bid., pièce n° 12) démontre que la date de son
homologation est essentielle pour la date de prestations réci-
proques (voir dans le texte nos 4, 6, 7, 8, 12).

Déjà la forme solennelle de l’approbation royale et de l’auto-
risation du ministre à homologuer le contrat ainsi que la
formule insérée dans le contrat même ({« conformément à
l’autorisation suprême de Sa Majesté impériale et royale
apostolique, sous la réserve formelle de l'approbation du
ministre royal hongrois des Cultes et de l’Instruction publique »)
démontrent qu'il s’agit là des biens qui ne sont pas de caractère
«privé » au sens commun, mais des biens dont l'importance
pour les intérêts publics impose un traitement extraordinaire,
spécial.

III. — Les mesures en question et l’article 250.

Le droit de retenir et de liquider mentionné dans I’arti-
cle 232, litt. b), est accordé aux Puissances alliées et associées
dans un but strictement défini et réglementé par diverses dis-
positions. contenues notamment dans la Section IV, Partie X,
du traité: le but de réparation ou d’élimination économique.

55
260 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

Et c'est aussi la qualification qui en résulte pour les mesures
prohibées par l’article 250, alinéa x. De plus, il ressort, pour
les mesures tombant sous l’application de l’article 250, déjà du
fait de leur nature, un trait distinctif, celui du caractère
différentiel, c’est-à-dire — pour le cas d’espèce — que cette
mesure frappe les biens en tant qu’ils appartiennent à des
ressortissants hongrois, et seulement à cause de cette qualité
de leur propriétaire. Ce caractère distinctif à été reconnu par
la Cour permanente de Justice internationale qui, dans son
Arrêt n° 7, déclare (Recueil, p. 32) ne contester aucunement
que le régime de liquidation institué par le Traité de Ver-
sailles vise «la propriété privée allemande comme telle ».

Cette différentialité de mesures manque dans le cas d'espèce ;
les mesures (la retenue, la séquestration ou l'administration
forcée) ont, dans ce cas-là, un autre caractère qui résulte de
la situation de fait dans laquelle elles ont été prises. La Tchéco-
slovaquie a occupé son nouveau territoire ; il y avait des biens
administrés par les fonctionnaires publics hongrois, soit employés
fondationaux (de la Direction royale hongroise des Fondations
publiques), soit employés d'État, par conséquent par des per-
sonnes liées par le serment rendu à l'État hongrois.

Était-il possible de maintenir cet état de choses sous le
nouveau pouvoir, après avoir étendu la nouvelle souveraineté
territoriale ? Sans aucun doute, c'était impossible. Il était
absolument nécessaire, il s’imposait impérieusement de rempla-
cer l'administration publique étrangère par l'administration
publique propre. Ce changement d'administration aurait été
nécessaire aussi s’il s'était agi d’autres étrangers que hongrois,
et il n'avait pas le but de frapper des fonctionnaires ou des
intérêts hongrois, parce que hongrois et en tant que hongrots.
Il n'y avait donc pas une mesure différentielle dans le sens
susdit.

Le principe de l'exclusion des actes de l'administration
publique étrangère sur le propre territoire aurait pu être appli-
qué, le cas échéant, aussi envers des fonctionnaires publics,
même d’un État allié et associé, par exemple de la Pologne
ou de la Roumanie ; naturellement, la situation aurait été pro-
bablement de suite réglée par un accord. Mais, dans le cas
d'espèce, les rapports réciproques ne favorisaient pas en ce
temps-là un accord.

L’exclusion de l'exercice du pouvoir administratif étranger
sur le territoire de l’État est un principe cardinal du droit
international commun 1; d’ailleurs, il se fait valoir aussi dans

 

 

i À comparer de la doctrine: Verdross, Die Verfassung der V6lkerrechts-
gemeinschaft (1926). Page 183: « Wie schon ausgeführt wurde, ist das Festland
nach allgemeinem Vôlkerrechte grundsätzlich in der Weise aufgeteilt, dass auf

56
201 OPINION DISSIDENTE DE M. HERMANN-OTAVSKY

le droit international privé en ce qui concerne l’administration
des immeubles tutélaires situés dans le pays par un tuteur
nommé par l’État étranger. Le Code civil autrichien (§ 225)
ainsi que la loi hongroise (art. XX/1877) reconnaissent le prin-
cipe de ne pas admettre un tuteur nommé par l'Etat étranger,
et de nommer plutôt pour ces immeubles un tuteur spécial
interne ! D'autant plus s'impose le remplacement par l’adminis-
tration des autorités publiques internes d’une administration
publique étrangère, exercée sur les immeubles. du pays.

einem bestimmten Gebiete regelmässig nur der Territorialstaat zur Setzung
von Staatsakten zustandig ist. » — Page 186: « Der Grundsatz, dass nur der
Territorialstaat auf seinem Staatsgebiete zur Setzung von Staatsakten zustän-
dig ist, erfahrt schon nach allgemeinem Vélkerrechte einige Durchbrechungen. »
(Suit une explication sur les exceptions 4 ce principe, notamment au point de

vue de l’exterritorialité et des conventions internationales.) — Santi Romano,
Corso di Divitto internazionale (3. ediz., 1933). Page 163: « Nel suo aspetto
negativo, la potesta territoriale abbraccia: I) .... 2) la potestà di escludere

che nel territorio abbiano efficacia ordinamenti ed atti singoli di altri sog-
getti di diritto internazionale. Tranne casi eccezionali, di cui si fara parola
in seguito, nessun soggetto, al infueri dello Stato cui spetta il territorio, pud
di sua autorita far valere in questo le proprie norme, le proprie instituzioni,
i propri provedimenti. A temperare il principio dell’assoluta territorialita del
diritto statale, sono di regola ammessi e riconosciuti da ogni Stato anche
ordinamenti e potesta. stranieri, ma è sempre lo Stato da cui dipende il
territorio di cui si tratta, che deve disporre de la loro efficacia, che percid
non e mai diretta, ma si esplica soltanto per effetto e nei limiti di sifatta
disposizione. » —- Arrigo Cavaglieri, Corso di Diritto internazionale (2. ediz.,
1932). Page 206: « Ma la limitazione della sfera della sua sovranita territo-
riale, determinata della coesistenza di altre sfere analoghe alla sua, vieta
allo Stato di perseguire coi suoi propri mezzi l’individuo all’estero, di esten-
dervi l’attività dei suoi organi, di farvi valere il peso della sua potesta. Oltre
i confini del territorio la potesta si estingue per essere sostituita da quella di
altri Stati, altrettanto piena ed esclusiva. Salvo il caso che tra due Stati
siano intervenuti speciali accordi (p. e. in materia di estradizione), i commandi
del primo ad individui, trovantisi sul territorio del secondo, sono inesegui-
bili, in forza della reciproca indipendenza degli Stati. »

1 Zitelmann (Internationales Privatrecht, 1912, vol. 2, p. 921) dit sur ce
cas ce qui suit: « Jeder Staat kann demnach auch — um die Worte des
Einführungsgesetzes za verwenden —- ,,mit Wirkung für (alle) diejenigen
Rechtsverhältnisse, welche sich nach den Gesetzen dieses Staates bestimmen,
sowie mit Wirkung für das im Gebiet dieses Staates befindliche Vermôgen‘*
eine Sondervormundschaft einrichten : es werden dann eben alle die Vermégens-
stücke, die der Herrschaft dieses Staates unterliegen, von dem Gesamt-
vermôgen, insoferne es Gegenstand einer einheitlichen Vormundschaft des
Heimatstaates sein sollte, ausgenommen und zu einem Sondervermôgen
zusammengeschlossen, das dann einer besonderen Vormundschaft unterstellt
wird. Z. B. bleibt es mit den internationalrechtlichen Grundsätzen, wie sie
vom Standpunkte des Vôikerrechts aus gefordert sind, in Einklang, wenn
eine Rechtsordnung (vgl. ésterreichisches bürg. G. B. § 225) die im Inland
belegenen Grundstücke dem Recht des auswärts bestellten Vormunds entzieht
und eine besondere Vormundschaft fiir sie erfordert, oder sogar, wenn, wie
das die ältere englische Praxis des Common Law und noch die jetzige nord-
amerikanische Praxis tut, auswärtigen Vormündern für das im Inlande
gelegene Vermégen die Vertretungsbefugnis überhaupt verweigert wird. »

57
262 OPINION DISSIDENTE DE M. HERMANN-OTAVSKŸ

Pour résumer: Les mesures en question s’imposaient par la
situation eu égard à l'extension de la souveraineté sur les
nouveaux territoires. Elles ne sont pas différentielles ; elles
suivent un but positif et sont de caractère conservatoire ; leur
but est l'administration des biens; ceux-ci ne sont pas
confisqués, pas même leurs revenus, ce qui doit être souligné en
vue des assertions contraires réitérées de la part de la Partie
demanderesse.

(Signé) KAREL HERMANN-OTAVSKEY.

58
